Appeals from D. C. W. D. Ark. *904Judgment vacated and cases remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would affirm the judgment in No. 70-23. He would reverse the judgment in No. 70-30. See Miller v. California, ante, p. 37. Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, would vacate the judgment and remand cases for further consideration in light of Mitchum v. Foster, 407 U. S. 225 (1972).
Reported below: 316 F. Supp. 815.